Title: From James Madison to Edmund Randolph, 7 January 1783
From: Madison, James
To: Randolph, Edmund

 
My dear Sir
Philada. 7 Jany. 1783.
Your favor of the 27th. ult: disappointed me by its silence as to the 5 Per Ct. The Governor’s letter led us to hope that the subject would be resumed and the arrival of yesterday’s mail was awaited with a general anxiety on that account. Not a line however in any letter public or private touches on the subject. My last I hope will have led to some explanations on it. The official letter to the Governor will inclose a copy of the answer to the objections of Rhode Island which was to have cooperated with the deput[at]ion to that State, if Virginia had not frustrated the whole plan by her defection.
The deputation from the army which arrived here a few days ago has laid their grievances before Congress. They consist of sundry articles the capital of which are a defect of an immediate payment, and of satisfactory provision for completing the work hereafter. How either of these objects can be accomplished, and what will be the consequence of failure, I must leave to your own surmises. I wish the disquietude excited by the prospect was the exclusive portion of those who impede the measures calculated for redressing complaints against the justice & gratitude of the public.
The Resolution of the House of Delegates against restitution of confiscated effects is subject to the remark you make. The preliminary requisition of an acknowledgment of our Independence in the most ample manner, seems to be still more incautious, since it disaccords with the treaty of alliance which admits the sufficiency of a tacit acknowledgment.
Mr. J. is still here. I must as I apprehended postpone a copy of my extract from his remarks to the next mail, to which I will add what you wish from C’s papers if any thing be in them.
Another severe relapse has undone all his late recovery & his condition is at present as low and as alarming as it has been in any stage of his disorder.
